--------------------------------------------------------------------------------

Exhibit 10.4


CLASS B AGREEMENT
(Deere)


This Class B Agreement (Deere) (the “Agreement”) made February 5, 2010 by and
among Denbury Resources Inc. (“Denbury”), Denbury Gathering & Marketing, Inc.
(“DGM”), Robert V. Deere (the “Subject Member”) and Genesis Energy, LLC
(“Genesis GP”) (Denbury, DGM, the Subject Member and Genesis GP are collectively
referred to herein as the “Parties,” and sometimes individually as a “Party”).


RECITALS


1.             DGM, as the Class A Member, and Genesis GP entered into that
certain Limited Liability Company Agreement of Genesis Energy, LLC, effective
December 29, 2008, which agreement was amended by that certain First Amendment
thereto entered into among DGM, Genesis GP, the Subject Member, and Grant E.
Sims (“Sims”) and Joseph A. Blount, Jr. (“Blount” and together with Sims the
“Other Class B Members”) effective December 31, 2008, pursuant to which the
Subject Member and the Other Class B Members were admitted as the Class B
Members of Genesis GP (such agreement, as amended, the “GP LLC Agreement”).
 
2.             Among its other provisions, Section 3.02(e)(2) of the GP LLC
Agreement provides that “In the event of a Change of Control, [Genesis GP] shall
be required to redeem each Class B Members’ Individual Class B Interest for the
Redemption Amount…and the Class B Members shall cease to be Members of [Genesis
GP] as of the effective date of the Change of Control… .”
 
3.             Pursuant to a Guaranty Agreement (herein so called) dated as of
December 31, 2008, Denbury guaranteed to the Subject Member and to his permitted
successors and assigns the payment by Genesis GP of certain obligations (the
“Guaranteed Obligations”).  The Guaranteed Obligations included the obligation
of Genesis GP to pay any Redemption Amount and certain ancillary obligations.
 
4.             Denbury and DGM, as the Selling Parties, have entered into that
certain Purchase Agreement dated December 17, 2009, as the same has been or may
be amended (the “Purchase Agreement”) with Q Genesis Acquisition, LLC (“Buyer”)
setting forth the terms and conditions of a transaction (the “Sale Transaction”)
pursuant to which DGM has agreed to sell to Buyer, and Buyer has agreed to
purchase from DGM, the Class A Interests (herein so called and in the GP LLC
Agreement called the “Class A Ownership Interests”) in Genesis GP, on the terms
and conditions therein provided.
 
5.             Buyer and the Subject Member have agreed upon the terms and
conditions of the merger of Buyer into Genesis GP subsequent to the closing of
the Sale Transaction (the “Merger”), and that as part of the Merger any
remaining equity interest held by the Subject Member in Genesis GP will be
converted into equity interests in the entity surviving the Merger.
 
6.             The Parties enter into this Agreement to confirm the effect of
the Sale Transaction with respect to the Class A Interests, and the treatment of
the Subject Member, his Redemption Amount and the guaranty thereof, and the
termination of the Guaranty Agreement, in connection with the Sale Transaction
and the Merger.

 

--------------------------------------------------------------------------------

 

7.             Capitalized terms used in this Agreement, and not otherwise
defined, will have the meaning as provided in the GP LLC Agreement.
 
AGREEMENTS
 
In consideration of the mutual terms, conditions and other agreements set forth
herein, the Parties agree as follows:
 
1.             Transfer of Class A Interests.  Effective simultaneously with the
closing of the Sale Transaction, the Class A Interests will be transferred to
Buyer, Buyer will be admitted as the Class A Member of Genesis GP in
substitution of DGM with all the rights and powers of the Class A Member under,
and will be bound by the terms and conditions of, the GP LLC Agreement, DGM will
cease to be the Class A Member, a Change of Control will have occurred, and DGM
will cease to have or exercise any right or power as a member of Genesis GP
except for rights of indemnification as contemplated by the GP LLC Agreement,
the Partnership Agreement and the Purchase Agreement.
 
2.             Redemption Amount, Amendment of GP LLC Agreement.
 
(a)           Notwithstanding the Change of Control effected by the Sale
Transaction, and notwithstanding the provisions of Section 3.02(e)(2) of the GP
LLC Agreement pursuant to which in the event of a Change of Control Genesis GP
is required to redeem each Class B Members’ Individual Class B Interest for the
Redemption Amount, and the Class B Members cease to be Members of Genesis GP,
the Parties desire and intend that only a portion of the Redemption Amount shall
be paid to the Subject Member as a result of the Sale Transaction and that
following closing of the Sale Transaction the Subject Member shall continue to
be a Member of Genesis GP.
 
(b)           To give effect to the desire and intent expressed in Section 2(a)
above, the Parties agree that effective immediately prior to the closing of the
Sale Transaction, but subject to such closing occurring:
 
(i)           notwithstanding any provision of Section 3.02(e)(2) thereof to the
contrary, the GP LLC Agreement is hereby amended to provide that instead of the
Subject Member’s Individual Class B Interests being redeemed for the Redemption
Amount and the Subject Member ceasing to be a Member of Genesis GP as a result
of the Change of Control effected by the Sale Transaction, the Subject Member
will not cease to be a Member of Genesis GP as of the effective date of such
Change of Control and only a portion of the Redemption Amount shall be paid to
the Subject Member, but instead effective simultaneously with, and by virtue of,
the Merger the Class B Ownership Interests of the Subject Member that are not
redeemed by Genesis GP will be converted into equity interests in the entity
surviving the Merger; and
 
(ii)           this Section 2(b) will constitute part of the Genesis GP LLC
Agreement.
 
(c)           The Subject Member agrees that effective simultaneously with, and
by virtue of, the Merger, and for the benefit of the Buyer, he will no longer be
a Class B Member of Genesis GP;

 
2

--------------------------------------------------------------------------------

 

(d)           The Subject Member agrees that effective simultaneously with, and
by virtue of, the payment of a portion of the Redemption Amount and the Merger,
the Subject Member will receive aggregate consideration for the Redemption
Amount and all other amounts to which he is entitled under the GP LLC Agreement
by virtue of the Sale Transaction, including consideration received upon the
conversion of his remaining Class B Ownership Interests into equity interests in
the entity surviving the Merger; and
 
(e)           Effective simultaneously with closing of the Sale Transaction, and
without further action on his part, the Subject Member hereby releases Genesis
GP, Denbury, DGM, and the Buyer and their respective Affiliates (as that term is
defined in the Purchase Agreement), from any and all liability or obligation for
payment of the Redemption Amount or any other amounts to which he is entitled
under the GP LLC Agreement by virtue of the Sale Transaction.  The Subject
Member expressly agrees that the Buyer and its Affiliates are third party
beneficiaries of such release.
 
(f)           The Parties agree that the Subject Member’s Redemption Amount as
of the closing of the Sale Transaction is $2,431,683.65, and that such
Redemption Amount will be used in connection with determining the purchase price
to be paid by Buyer to DGM in connection with the Sale Transaction.  The Parties
also agree that of such $2,431,863.65, $431,683.65 will be paid by Genesis GP to
the Subject Member upon closing of the Sale Transaction and only the portion of
the Class B Ownership Interest related to that amount will be redeemed by
Genesis GP.
 
3.             Guaranty Agreement, Release.  Effective simultaneously with the
closing of the Sale Transaction, and without further action on his part:
 
(a)           the Subject Member hereby agrees that Denbury is released and
forever discharged from any and all liability or obligation of any nature
whatsoever to the Subject Member under the Guaranty Agreement, and that the
Guaranty Agreement, and any and all liabilities and obligations of Denbury
thereunder, are released, forever discharged, cancelled, terminated, void and of
no further force or effect whatsoever.  The Subject Member agrees that at the
closing of the Sale Transaction he will mark the original executed copy of the
Guaranty Agreement “Cancelled and Void,” sign and date beneath such marking, and
return the same to Denbury; and
 
(b)           the Subject Member hereby agrees that Denbury, DGM, and their
respective officers, directors, employees, agents and affiliated entities are
released and forever discharged from any and all liability, obligation, claim,
or cause of action of any nature whatsoever, to or of the Subject Member arising
under, related to or growing out of the Genesis GP LLC Agreement or the rights
of the Subject Member thereunder.
 
4.             Subject Member Authority.  The Subject Member acknowledges and
agrees that he has full power and authority to execute this Agreement and make
and perform the agreements herein contained without the joinder of any third
party.
 
5.             Miscellaneous.
 
(a)           This Agreement shall inure to the benefit of, and be binding upon,
the Parties hereto and their respective successors and permitted assigns;
provided, however, that no Party shall assign or delegate any of the obligations
created under this Agreement without the prior written consent of the other
Parties.  Except as expressly provided in this Agreement, nothing in this
Agreement will confer on any person not a Party, or the legal representative of
any such person, any rights or remedies of any nature or kind whatsoever under
or by reason of this Agreement.

 
3

--------------------------------------------------------------------------------

 

(b)           All legal, accounting and other fees, costs and expenses of a
Party incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the Party incurring such fees, costs or
expenses.
 
(c)           All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made on
receipt if delivered personally or sent by overnight courier or sent by
facsimile (with evidence of confirmation of receipt) to the Parties at the
following addresses:
 
 
(i)
If to Denbury or DGM, to:

 
Denbury Resources Inc.
5100 Tennyson Parkway, Suite 1200
Plano, Texas  75024
Facsimile: 972-673-2051
Attention: Phil Rykhoek


with a copy to:


Baker Hostetler LLP
1000 Louisiana, Suite 2000
Houston, Texas  77002
Facsimile: (713) 751-1717
Attention: Donald W. Brodsky
 
 
(ii)
If to Genesis GP, to:

 
Genesis Energy, LLC
919 Milam, Suite 2100
Houston, Texas  77002
Facsimile: 713-860-2640
Attention: Ross A. Benavides, its Secretary


 
(iii)
If to Subject Member, to:



Robert V. Deere
126 Sugarberry Circle
Houston, Texas  77024
Facsimile: (713) 860-2716


or to such other persons or at such other addresses as shall be furnished by any
Party by like notice to the other Parties.  No change in any of such addresses
shall be effective insofar as notices under this Section 6(c) are concerned
unless such changed address is located in the United States of America and
notice of such change shall have been given to the other Parties as provided in
this Section 6(c).

 
4

--------------------------------------------------------------------------------

 

(d)           This Agreement represents the entire agreement and understanding
of the Parties with reference to the matters set forth herein.  This Agreement
supersedes all prior negotiations, discussions, correspondence, communications,
understandings and agreements between the Parties relating to the subject matter
hereof or thereof and all prior drafts of such documents, all of which are
merged into this Agreement.  No prior drafts of this Agreement and no words or
phrases from any such prior drafts shall be admissible into evidence in any
action or suit involving this Agreement.
 
(e)           Any Party to this Agreement may, by written notice to the other
Parties:  (a) extend the time for the performance of any of the obligations or
other actions of the other Parties; (b) waive compliance with any of the
agreements of the other Parties contained in this Agreement; or (c) waive
performance of any of the obligations of the other Parties created under this
Agreement.  The waiver by any Party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent
breach, whether or not similar, unless such waiver specifically states that it
is to be construed as a continuing waiver.  This Agreement may be amended,
modified or supplemented only by a written instrument executed by all of the
Parties.
 
(f)           This Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision
hereof.  Furthermore, in lieu of any such invalid or unenforceable term or
provision, the Parties intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable term
or provision as may be possible and be valid and enforceable.
 
(g)           Facsimile transmission of any signed original of this Agreement or
retransmission of any signed facsimile transmission of this Agreement shall be
the same as delivery of an original.  At the request of any Party, another Party
will confirm facsimile transmission by signing and delivering a duplicate
original of this Agreement.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.
 
(h)           This Agreement shall be governed by and construed in accordance
with the internal and substantive laws of the State of Texas and without regard
to any conflicts of laws concepts that would apply the substantive law of some
other jurisdiction.
 
(i)           To the fullest extent permitted by applicable law, the Parties
hereby irrevocably submit to the jurisdiction of the courts of the State of
Texas and the federal courts of the United States of America, located in Harris
County, Texas over any dispute arising out of or relating to this Agreement or
any of the transactions contemplated hereby, and each Party irrevocably agrees
that all claims in respect of such dispute or proceeding shall be heard and
determined in such courts.  The Parties hereby irrevocably waive, to the fullest
extent permitted by applicable law, any objection which they may now or
hereafter have to the venue of any dispute arising out of or relating to this
Agreement or any of the transactions contemplated hereby brought in such court
or any defense of inconvenient forum for the maintenance of such dispute.  Each
Party agrees that a judgment in any dispute heard in the venue specified by this
section may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by applicable law.

 
5

--------------------------------------------------------------------------------

 

(j)           Each of the Parties hereby irrevocably waives, to the fullest
extent permitted by law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement.

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 

 
DENBURY RESOURCES INC.
     
By:
/s/  Mark C. Allen
 
Name:
Mark C. Allen
 
Title:
Senior Vice President and Chief Financial Officer
       
DENBURY GATHERING & MARKETING, INC.
     
By:
/s/  Mark C. Allen
 
Name:
Mark C. Allen
 
Title:
Senior Vice President and Chief Financial Officer
       
/s/ Robert V. Deere
 
Robert V. Deere
     
GENESIS ENERGY, LLC
     
By:
/s/ Ross A. Benavides
 
Name:
Ross A. Benavides
 
Title:
General Counsel



 
7

--------------------------------------------------------------------------------